     Case 18-14479-elf      Doc 45-1 Filed 07/24/19 Entered 07/24/19 11:27:27                Desc
                             Notice of Fee Application Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Melissa A Hammer                       :         Bankruptcy No.: 18-14479-elf
                                              :
                      Debtor.                 :         CHAPTER 13

                   NOTICE OF APPLICATION AND RESPONSE DEADLINE

       Patrick J. Best, Esquire, of ARM Lawyers, has filed an Application for Compensation and

Reimbursement of Expenses Following the Confirmation of Debtor’s Chapter 13 Plan in the present

Chapter 13 Bankruptcy.

       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have on in this Bankruptcy case. (If you do not have an attorney, you

may wish to consult an attorney.)

       1. If you do not want the court to grant the relief sought in the Application or if you want the

court to consider your views on the Application, then on or before August 14, 2019 you or your

attorney must do the following:


               a. File an answer explaining your position at

                   Office of the Bankruptcy Clerk
                   The Madison Building
                   400 Washington Street
                   Reading, PA 19601

       If you mail your answer to the Bankruptcy Clerk’s office for filing, you must mail it early

enough so that it will be received on or before the date stated above; and


               b. Mail a copy of the Movant’s attorney

                   Patrick J. Best, Esquire
                   ARM Lawyers
                   18 N 8th Street
                   Stroudsburg, PA 18360



                                                    1
     Case 18-14479-elf      Doc 45-1 Filed 07/24/19 Entered 07/24/19 11:27:27               Desc
                             Notice of Fee Application Page 2 of 2



       2. If you or your attorney does not take the steps described I paragraphs 1(a) and 1(b) above,

the court may enter an order granting relief requested in the Application.

       3. If a copy of the Application is not enclosed, a copy of the Application will be provided to

you if you request a copy from the attorney named in paragraph 1(b).

       4. You may contact the Bankruptcy Clerk’s Office at (610) 208-5040 to find out whether the

hearing has been cancelled because no one has filed an answer.



Date: July 24, 2019                                     /s/ Patrick J. Best
                                                        Patrick J. Best, Esquire
                                                        ARM Lawyers
                                                        18 N 8th Street
                                                        Stroudsburg, PA 18360
                                                        Phone: 570.424.6899
                                                        Facsimile: 484.544.8625




                                                    2
